EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yoshiko Ito (Reg. No. 70,437) on 09/16/2021.

The claims are amended as follows:
11. 	(Currently Amended): The semiconductor device according to claim 9 , wherein the backup control unit includes
a register which keeps setting information of the resolver digital converter, and
a write inhibition circuit which inhibits writing to the register.

14. 	(Currently Amended): The semiconductor device according to claim 9 , wherein the PWM generation unit is supplied with a power supply voltage from the first power supply unit, but not supplied with a power supply voltage from the second power supply unit.

Allowable Subject Matter
3.	Claims 1-9, 11-12, and 14-17 are still allowed.
Conclusion
4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571) 270 -1981. The examiner can normally be reached on 8-5pm (Mon. – Thur). 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDUARDO COLON-SANTANA can be reach on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-
272-1000.

/GABRIEL AGARED/
Patent Examiner, Art Unit 2846

/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846